Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 19, 21-22, 26, 36-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaiiagan et al. (WO2016/196540).
Regarding claim 1, Gaiiagan et al. (figures 1-4) discloses a deadfront article for a display comprising: 
a substrate (152; see at least paragraph 0039) comprising: a first surface on a viewer-side of the substrate; and 
a second surface (160) opposite the first surface; and 
a semitransparent black layer (144a; see at least paragraph 0036) disposed onto at least a first portion of the second surface of the substrate; 
wherein the semitransparent black layer is configured to obscure the display when the display is inactive and to allow viewing of the display when the display is active (see at least paragraph 0004).
Regarding claim 4, Gaiiagan et al. (figures 1-4) discloses wherein the black level is at least 50% (figures 2-3).
Regarding claim 5, Gaiiagan et al. (figures 1-4) wherein the semitransparent black layer is a composite black produced by mixing only cyan, magenta, and yellow according to the CMYK color model.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP §2113.

Regarding claim 19, Gaiiagan et al. (figures 1-4) discloses wherein the substrate is curved comprising a first radius of curvature (figure 12).
Regarding claim 21, Gaiiagan et al. (figures 1-4) discloses wherein substrate comprises a second radius of curvature different from the first radius of curvature (different area of figure 12).
Regarding claim 22, Gaiiagan et al. (figures 1-4) discloses wherein the substrate comprises a glass layer and is cold-formed to the curved shape.
Regarding claim 26, Gaiiagan et al. (figures 1-4) discloses a display device having a deadfront, the display device comprising: 
a substrate (160) comprising: a first surface on a viewer-side of the substrate; and 
a semitransparent black layer (144a; see at least paragraph 0036) disposed on a first surface of the substrate; and 
a light source (100, 132) positioned on a same side of the substrate as the first surface such that the semitransparent black layer is disposed between the substrate and the light source; 
wherein the semitransparent black layer is disposed on the second surface of the substrate with a printer using a CMYK color model.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP §2113.

Regarding claim 36, Gaiiagan et al. (figures 1-4) discloses wherein the light source comprises a dynamic display positioned on the same side of the substrate as the first surface.
Regarding claim 37, Gaiiagan et al. (figures 1-4) discloses wherein the dynamic display comprises at least one of an OLED display, LCD display, LED display or a DLP MEMS chip.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 9, 12, 30-31, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Gaiiagan et al. (WO2016/196540).
Regarding claims 6-7, Gaiiagan et al. discloses the claimed invention except for herein the semitransparent black layer is a neutral black according to the CIE L*a*b* color space, wherein one or both of a* and b* are in a range from about −2 to about 2 and wherein L* is from 0 to 40. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention utilize the equation as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 9, Gaiiagan et al. (figures 1-4) discloses the limitation as shown in the rejection of claim 1 above.  Gaiiagan et al. is silent regarding the average transmittance.   Gaiiagan et al. (figures 1-4) teaches wherein a combination of the substrate and the semitransparent black layer comprise an average transmittance in a range from about 1 to about 40% along a wavelength range from about 400 nm to about 700 nm (see at least paragraph 0026; figures 2-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Regarding claim 12, Gaiiagan et al. (figures 1-4) discloses an opaque layer coated onto at least a portion semitransparent black layer (148; see at least paragraph 0039).  Gaiiagan et al. is silent regarding wherein the opaque layer has an optical density of greater than 3.   Gaiiagan et al. (figures 1-4) teaches wherein the opaque layer has an optical density of greater than 3 (high optical density; see at least paragraph 0139).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Regarding claims 30-31, Gaiiagan et al. discloses the claimed invention except for herein the semitransparent black layer is a neutral black according to the CIE L*a*b* color space, wherein one or both of a* and b* are in a range from about −2 to about 2 and wherein L* is from 0 to 40. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention utilize the equation as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 33, Gaiiagan et al. (figures 1-4) discloses the limitation as shown in the rejection of claim 26 above.  Gaiiagan et al. is silent regarding the average transmittance.   Gaiiagan et al. (figures 1-4) teaches wherein a combination of the substrate and the semitransparent black layer comprise an average transmittance in a range from about 1 to about 40% along a wavelength range from about 400 nm to about 700 nm (see at least paragraph 0026; figures 2-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Regarding claim 34, Gaiiagan et al. (figures 1-4) discloses an opaque layer coated onto at least a portion semitransparent black layer (148; see at least paragraph 0039).  Gaiiagan et al. is silent regarding wherein the opaque layer has an optical density of greater than 3.   Gaiiagan et al. (figures 1-4) teaches wherein the opaque layer has an optical density of greater than 3 (high optical density; see at least paragraph 0139).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaiiagan et al. (WO2016/196540) in view of Skamser et al. (US 2017/0245962).
Regarding claim 10, Gaiiagan et al. discloses the aesthetic layer.  Gaiiagan et al. is silent regarding wherein the semitransparent black layer has an average thickness of at least 1 μm up to 5 μm.   Skamser et al. (figures 1-2) teaches wherein the semitransparent black layer has an average thickness of at least 1 μm up to 5 μm (see at least paragraph 0094).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaiiagan et al. (WO2016/196540) in view of DeMartino et al. (US 2017/0022093).
Regarding claim 10, Gaiiagan et al. discloses the limitation as shown in the rejection of claim 1 above.  Gaiiagan et al. is silent regarding wherein the substrate has a width and a length, wherein the width is in a range from about 5 cm to about 250 cm, and the length is from about 5 cm to about 250 cm.   DeMartino et al. (figures 1-2) teaches wherein the substrate has a width and a length, wherein the width is in a range from about 5 cm to about 250 cm, and the length is from about 5 cm to about 250 cm (see at least paragraph 0188).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Gaiiagan et al. (WO2016/196540) in view of Edwards et al. (US 2008/0074368); further in view of Fisher et al. (US 2017/0008377).
Regarding claim 41, Gaiiagan et al. (figures 1-4) discloses a method of forming a curved deadfront for a display comprising: 
curving a deadfront article on a support having a curved surface (figure 12), wherein the deadfront article comprises: 
a glass layer (140); and 
a semitransparent black layer (144a; see at least paragraph 0036) disposed onto a first surface of the glass layer; 
securing the curved deadfront article to the support such that the deadfront conforms to the curved shape of the curved surface of the support.
Gaiiagan et al. discloses the limitation as shown in the rejection of claim 41 above.  Gaiiagan et al. is silent regarding a CMYK color model and wherein during curving and securing the deadfront article, a maximum temperature of the deadfront article is less than a glass transition temperature of the glass layer.   
Edwards et al. (figures 1-2) teaches a semitransparent black layer disposed onto a first surface of the glass layer using a CMYK color model (see at least paragraph 0060).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Edwards et al. in order to achieve a quality display device and simplify the manufacturing costs.
In addition, Fisher et al. (figures 1-2) teaches wherein during curving and securing the deadfront article, a maximum temperature of the deadfront article is less than a glass transition temperature of the glass layer (see at least paragraph 0021).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Fisher et al. in order to achieve laminates that can be shaped and laminated using fewer processing steps and having more precise shape matching.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAUREN NGUYEN/Primary Examiner, Art Unit 2871